DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 6 April 2018 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s acknowledged state of the art discloses an edge profile for a sheet-like material comprising a layered structure with a main body made of plastic (page 1, line 21), a decorative base material (page 2, lines 4-5), and a decorative print layer (page 2, line 5), said decorative base material and the print layer combine to form a final decorative layer material, and wherein the decorative base material is a layer arranged between the main body and the decorative print (page 2, lines 8-10 discloses a finishing coat on the decorative print, therefore the decorative base material must be arranged between the main body and the print layer). AK also discloses that the main body has a color tone (page 2, lines 23-24) and it would have been obvious to one of ordinary skill in the art to have the print layer and the decorative base material colored since at least an edge of these layers will be exposed when applied as an edge profile to a tabletop. The secondary references to Smith 2009/0317649 and DE10104296 suggest eliminating any intervening layers between the decorative base material and the main body. However, the prior art does not teach or suggest forming the decorative base material to have a greater brightness than the main body, the final decoration, or the main body and the final decoration. Therefore the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783